ORDER

PER CURIAM.
Stephen Green (“Movant”) appeals the dismissal of his Rule 24.035 post-conviction motion without an evidentiary hearing. Movant pleaded guilty to one count of felony driving while intoxicated, Section 577.010, RSMo 2000. Movant was sentenced as a prior offender to serve one year in the St. Francois County Jail. Subsequently, Movant filed a motion for post-conviction relief pursuant to Rule 24.035, which the motion court dismissed.
In Movant’s sole point on appeal, he argues the motion court clearly erred in dismissing his Rule 24.035 motion because he claims the dismissal denied him due process of law, violated his right to equal protection under the law, and denied him access to the courts.
We have reviewed the briefs of the parties and the legal file. The motion court’s dismissal was not clearly erroneous. Rule 24.035(k). An opinion reciting the detailed facts and restating the principles of law would have no precedential value. We have, however, provided a memorandum opinion only for the use of the parties setting forth the reasons for our decision. The judgment is affirmed pursuant to Rule 84.16(b).